 1

 2

 3

 4

 5

 6

 7

 8
                     UNITED STATES DISTRICT COURT
 9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11 ROBIN ANDERSON,                         ) NO: EDCV 14-368-DSF (MANx)
                                           )
12               Plaintiff,                )
           vs.                             ) ORDER AWARDING PLAINTIFF
13                                         ) ATTORNEY FEES AND COSTS
     CRST INTERNATIONAL, INC., An          )
14   Iowa corporation; CRST VAN            )
     EXPEDITED, Inc., an Iowa Corporation, )
15   ERIC VEGTEL, an individual, and DOES )
     1 through 10 inclusive                )
16                                         )
                 Defendants.               )
17                                         )
                                           )
18                                         )
                                           )
19                                         )
20

21

22

23

24

25

26

27

28
 1         The parties having agreed and stipulated to reduce Plaintiff’s attorney fees and
 2 costs THREE HUNDRED AND THIRTY-SIX THOUSAND DOLLARS AND NO

 3 CENTS ($336,000.00),

 4         It is ORDERED that Plaintiff be awarded the amount of $336,000.00 in
 5 attorney fees and costs.

 6

 7
     Date: April 1, 2019                           _______________________
                                                   Dale S. Fischer
 8                                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               1
